Citation Nr: 0915400	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  05-28 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for loss of 
use of a creative organ secondary to service-connected 
diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The Veteran served on active duty from February 1966 to 
January 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  By this rating action, the RO awarded service 
connection for loss of use of a creative organ secondary to 
service-connected diabetes mellitus; an initial 
noncompensable evaluation was assigned, effective March 12, 
2003--date of a VA outpatient treatment report containing a 
diagnosis of  erectile dysfunction as a secondary 
complication of the service-connected diabetes mellitus.  The 
Veteran timely appealed the RO's October 2004 rating action 
to the Board, and this appeal ensued. 

In January 2009, the Veteran testified before the undersigned 
Veterans Law Judge at the Waco, Texas RO.  A copy of the 
hearing transcript has been associated with the claims files.  
Contemporaneous with that hearing, the Veteran submitted 
evidence pertinent to his claim.  He also waived initial 
consideration of that evidence by the RO.  The Board will 
proceed to adjudicate his claim with consideration of all 
evidence of record.  See 38 C.F.R. § 20.1304(c) (2008). 

Finally, at the January 2009 hearing, the Veteran raised the 
issue of entitlement to an increased rating for his service-
connected diabetes mellitus.  See Transcript (T.) at page 11.  
As this issue has not been developed for appellate review, it 
is referred to the RO for appropriate action. 


FINDING OF FACT

Since March 12, 2003, the Veteran's service-connected loss of 
use of a creative organ has been manifested by impotency 
without evidence of a penile deformity; the Veteran is 
currently in receipt of special monthly compensation based on 
loss of use of a creative organ. 

CONCLUSION OF LAW

Since March 12, 2003, the schedular criteria for an initial 
compensable evaluation for loss of use of a creative organ, 
associated with diabetes mellitus, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.102, 3.321(b)(1), 4.1-4.3, 4.7, 4.10, 4.31, 4.115(b), 
Diagnostic Code (DC) 7522 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted. 
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied.

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, notice to the Veteran was sent via an August 2004 
pre-adjudication letter.  In accordance with the requirements 
of VCAA, the letter informed the Veteran what evidence and 
information he was responsible for obtaining and the evidence 
that was considered VA's responsibility to obtain.  
Specifically, the Veteran was advised in that letter that VA 
would obtain all evidence kept by the VA and any other 
Federal agency, including VA facilities and service treatment 
records.  He was also informed that VA would, on his behalf, 
make reasonable efforts to obtain relevant private medical 
records that he identified.  Included with the August 2004 
letter were copies of VA Form 21- 4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs, and the letter asked that the Veteran complete this 
release so that VA could obtain these records on his behalf.

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was 
informed in a March 2006 letter about disability ratings and 
effective dates.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  In the March 2006 letter, the RO 
specifically notified the Veteran to submit any additional 
evidence which he thought would support his initial 
evaluation claim.  For example, the RO stated, "If you have 
any information or evidence that you have not previously told 
us about or given to us, and that information or evidence 
concerns the level of your disability or when it began, 
please tell us or give us that evidence now."  See RO's 
March 2006 letter to the Veteran at pg. 2.

Because this case involves an initial rating, as opposed to 
an increased rating, the requirements of Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) are not applicable.  
Notwithstanding the foregoing, by a June 2008 letter, the RO 
informed the Veteran of the Vazquez-Flores v. Peake 
requirements.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim. VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159.  There are relevant VA and 
private records on file, including reports of VA examinations 
conducted throughout the duration of the appeal.  Copies of 
these reports have been associated with the claims files.  In 
addition, in January 2009, the Veteran and his spouse gave 
testimony before the undersigned at the RO in Waco, Texas.  

The Board concludes that all available evidence has been 
obtained and that there is sufficient medical evidence on 
file on which to make a decision on the initial evaluation 
issue decided herein.

The Veteran has been given ample opportunity to present 
evidence and argument in support of his initial evaluation 
claim.  In fact, on a Vazquez-Flores Notice Response Form, 
dated and signed by the Veteran in July 2008, he specifically 
indicated that he did not have any additional evidence to 
submit in support of his current appeal.  The Board 
additionally finds that general due process considerations 
have been complied with by VA, and the Veteran has had a 
meaningful opportunity to participate in the development of 
the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 
C.F.R. § 3.103 (2008).

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield and 
Dingess, both supra.

II.  Merits Analysis

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating, as in the case at bar, was 
not limited to that reflecting the then current severity of 
the disorder.  In Fenderson, the United States Court of 
Appeals for Veterans Claims (Court) also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, such as the case here, it was possible for a 
Veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the initial 
evaluation period.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran has maintained, in written statements and 
testimony provided throughout the duration of the appeal, 
that his service-connected loss of use of a creative organ is 
manifested by impotency and a penile deformity in the form of 
a short penis.  As a result, he is entitled to an initial 20 
percent rating under DC 7522.  T. pgs. 8, 11.  

By an October 2004 rating action, the RO awarded connection 
for loss of use of a creative organ secondary to service-
connected diabetes mellitus; an initial noncompensable 
evaluation was assigned, effective March 12, 2003--date of a 
VA outpatient treatment report containing a diagnosis of 
erectile dysfunction as a secondary complication of the 
service-connected diabetes mellitus.  The Veteran's service-
connected loss of use of a creative organ is currently rated 
as noncompensable; the RO granted special monthly 
compensation for loss of a creative organ due to erectile 
dysfunction in an October 2004 rating decision.
The service-connected loss of use of a creative organ has 
been evaluated, by analogy, to DC 7522-"deformity of the 
penis with loss of erectile power."  38 C.F.R. § 4.115b, DC 
7522.  A 20 percent evaluation is the only rating assignable 
under this diagnostic code.  Id.  In order to be assigned a 
20 percent evaluation under DC 7522, two distinct elements 
are required:  the Veteran must have a penile deformity and 
the loss of erectile power.  Id.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim for an initial 20 percent rating 
for his service-connected loss of use of a creative organ.  

Post-service VA outpatient and private treatment and 
examination reports clearly show that the Veteran had loss of 
erectile power.  A September 2008 VA examiner specifically 
concluded, after a review of the claims files and a physical 
evaluation of the Veteran's penis, that he had total erectile 
dysfunction, as demonstrated by his "shrinking of his penis 
which is caused by infiltration of collagen into the penis 
caused by disuse."  Shipwash v. Brown, 8 Vet. App. 218, 222 
(1995); Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) 
(Regarding the duty of VA to provide medical examinations 
conducted by medical professionals with full access to and 
review of the veteran's claims folder).

The VA examiner further noted that the Veteran had not 
experienced any erections or used a vacuum device for more 
than nine months.  This same VA examination report, along 
with other VA and private medical reports, are wholly devoid 
of any clinical evidence of a penile deformity.  The 
Veteran's penis, while noted to have been small and 
uncircumcised in September 2008, was without evidence of a 
deformity.  Without evidence of a penile deformity, there is 
no basis for an assignment of an initial 20 percent rating 
for the Veteran's service-connected erectile dysfunction 
under DC 7522.  Id. 

At no time since the Veteran filed his initial claim for 
service connection for loss of use of a creative organ with 
VA in July 2004, has it been shown as more disabling than as 
currently rated under the present decision.  Thus, staged 
ratings for the service-connected disability at issue are not 
warranted at any time during the appeal period.  See, 
Fenderson, supra.

In summary, the Veteran is not entitled to an initial 
compensable disability rating for his service-connected loss 
of use of a creative organ associated with his service-
connected diabetes mellitus, and the benefit-of-the-doubt 
doctrine is not for applications.  See, Gilbert, supra. 


III.  Extraschedular Considerations

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  The question of an extraschedular rating is a 
component of a claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996). Although the Board may 
not assign an extraschedular rating in the first instance, it 
must specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service- 
connected disability are inadequate. Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step-a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.

The discussion above reflects that the symptoms of the 
Veteran's loss of use of a creative organ is contemplated by 
the applicable rating criteria.  Thus, consideration of 
whether the Veteran's disability picture exhibits other 
related factors such as those provided by the regulations as 
"governing norms" is not required.  The RO, however, 
addressed this question in a September 2008 Supplemental 
Statement of the Case, finding that the evidence did not 
present such an exceptional or unusual disability picture 
with related factors such as marked interference with 
employment or frequent hospitalization as to the disability 
addressed in the decision herein.  

To the extent that the Veteran's service-connected loss of 
use of a creative organ and other numerous service-connected 
disabilities have caused his unemployment, he is being 
compensated for this by an award of a total disability rating 
based on individual unemployability (TDIU).  (See, October 
2004 rating 
action, reflecting that the Veteran was granted an award of 
TDIU from October 30, 2001).  Additional compensation in the 
form of an extra-schedular rating is not warranted, and there 
is no indication that the Veteran's symptoms have otherwise 
rendered impractical the application of the regular schedular 
standards.  Therefore, referral for consideration of an 
extraschedular evaluation for the service-connected 
disability addressed herein is not warranted.  38 C.F.R. § 
3.321(b)(1).
ORDER

Entitlement to an initial compensable rating for loss of use 
of a creative organ associated with diabetes mellitus is 
denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


